Citation Nr: 1520708	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran and his wife presented sworn testimony at a hearing before the undersigned in September 2014.  A transcript of that hearing is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was examined by VA in connection with his OSA in July 2010.  The examiner opined that the Veteran's OSA was not related to his military service, but was instead related to his weight, body habitus and throat structure.  The examiner did not, however, address whether it is at least as likely as not the Veteran's OSA had its onset in service, i.e., between February 2005 and November 2005.  

Regarding this issue, the Board notes that the medical reports of record show that the Veteran's weight remained relatively stable prior to his deployment to Iraq.  See Primary Care Medical Records.  His July 2004 Annual Certificate of Medical Condition showed that he weighed 230 pounds at that time.  The Veteran testified that he weighed approximately 199 pounds when he returned from deployment in October 2005.  See Hearing Tr. at 6.  His Annual Periodic Health Assessments from February 2006 and October 2006 show that he weighed 245 pounds at these examinations.  His medical records further show that he continued to gain weight after his separation from service, and was approximately 270 pounds at the time he was diagnosed with OSA in January 2010.  See January 2010 VA Medical Record.  

Although his medical records show that he was treated for various medical issues after service, they are silent as to any complaints of OSA or reports that he stopped breathing while asleep.  See 2006-2008 Medical Records.  The Board notes that the Veteran did complain of sleeping troubles in 2007; however, one VA medical record shows that he complained of insomnia and nightmares rather than any sleep problems related to OSA.  See March 2007 VA Medical Record.  Moreover, a February 2008 medical record from his family doctor shows that the Veteran was being treated for obesity, and reported that he was "sleeping well."  The first instance in the medical records showing any complaint of OSA symptoms is in a November 2009 VA medical record, at which time the Veteran stated that his wife reported that he has stopped breathing at night and she has shaken him awake, but that "this has happened rarely."

Even though the Veteran's medical records show no complaints of apnea episodes or symptoms, the Veteran's wife submitted sworn testimony that within one month of his return from deployment in Iraq, she observed him stop breathing while he was asleep.  See Hearing Tr. at 7; see also March 2011 Written Statement of M.G.  She did not observe this behavior prior to his deployment.  Additionally, the Veteran and his wife report that he continues to have OSA even after he has lost a significant amount of weight.  See Hearing Tr. at 9. 

On remand, the examiner should consider the lay statements provided by the Veteran and his wife, in addition to his post-service medical records, and provide an opinion as to whether his presentation after service is consistent with the onset of OSA during active duty service between February 2005 and November 2005.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep apnea symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then obtain an addendum opinion concerning the onset and etiology of the Veteran's current sleep apnea.  The claims folder should be reviewed by the examiner.  

The VA examiner should address whether it at least as likely as not that the Veteran's sleep apnea had its onset in service.  Specifically, the examiner should provide an opinion as to whether the Veteran's OSA symptom presentation after service is consistent with the onset of OSA during his active duty service between February 2005 and November 2005.  In answering these questions, the examiner should specifically consider and discuss (1) the Veteran's post-service medical records showing no complaints of OSA or apnea episodes while sleeping until November 2009; (2) the lay statements provided by the Veteran's wife concerning his observable symptoms soon after separation from service; and (3) the Veteran's change in weight between his separation from service in November 2005 (at which time he was reportedly 199 pounds (see Hearing Tr. at 6)), the time of his diagnosis in January 2010 (at which time he was reportedly 270 pounds (see January 2010 VA Medical Record)) and at his most recent sleep study in 2013 (reportedly 283 pounds (see October 2013 Sleep Study Report)).  

A complete rationale should be provided for any opinion stated.  If a new examination is deemed necessary to respond to the specific issues set forth above, one should be scheduled.  If the original examiner is not available, the claims file should be provided to another examiner to obtain the requested opinion.

If the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the matter on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




